Case 3'18-cv-12673-I\/|AS-LHG Document 27 Filed 10/24/18 Page 1 of 4 Page|D: 261

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CATALYST DYNAMIC ALPHA FUND;
CATALYST INSIDER BUYING FUND;
CATALYST INSIDER LONG/SHORT
FUND,

Plaintiffs,
v. Civil Action No. 3:18-cv-12673 (MAS) (LHG)

VALEANT PHARMACEUTICALS
INTERNATIONAL INC. ,nfk/a BAUSCH
HEALTH COMPANIES INC.' ,J.
MICHAEL PEARSON; HOWARD B.
SCHILLER; ROBERT L. ROSIELLO; and
TANYA CARRO,

Defendants.

 

 

STIPULATION AND ORDER

WHEREAS, Plaintiffs in the above-captioned action (the “Action”) have filed a
Complaint against Valeant Pharmaceuticals International, lnc., n/k/a Bausch Health Companies
Inc. (“Valeant”), J. Michael Pearson, Howard B. Schiller, Robert L. Rosiello, and Tanya Carro
(collectively, “Defendants,” and together With Plaintiffs, the “Parties”);

WHEREAS, this Action is one of twenty-nine opt-out actions pending in the District of
New Jersey related to the class action in fn re Valeanr Pharmaceutfcals Internationa[, ]nc.
Securitz'es Lz`tz`gation, Case No. 15-cV-765 8 (the “Class Action”);

WHEREAS, on August 18, 2017 Defendants filed Amended Answers in the Class
Action, see No. 15-cv-7658 (ECF Nos. 248~50, 253-54) (collectively, the “Class Action

Answers”);

Case 3:18-cv-12673-I\/|AS-LHG Document 27 Filed 10/24/18 Page 2 of 4 Page|D: 262

WHEREAS, there is substantial factual overlap between the allegations in this Action
and the Class Action;

WHEREAS, Plaintiffs requested that Defendants waive service of the Complaint on
August 21, 2018, and counsel for Defendants have Waived service of the Complar`nt;

WHEREAS, Defendants have until October 22, 2018 to respond to the Cornplaint and
intend to move to dismiss the Complaint;

WHEREAS, counsel for Plaintiffs and Defendants have agreed to extend the time to
oppose Defendants’ motions to dismiss the Cornplaint and Defendants’ time to tile replies in
support of their motions to dismiss',

WHEREAS, counsel for Plaintiffs and Defendants have agreed that in view of the
substantial factual overlap between the allegations in this Action and the Class Action, it is
unnecessary for Defendants to separately admit or deny every allegation in the Complaint
pursuant to Fed. R. Civ. P. S(b) at this time;

IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel on behalf of
the Parties, as follows:

(a) Plaintiffs will have until December 4, 2018, to oppose Defendants’
motions to dismiss, and Defendants will then have until December 21, 2018, to tile any replies in
support of their motions to dismiss; and

(b) Defendants, to the extent all claims against a defendant have not been
dismissed, will file answers to the Complaint incorporating by reference the Class Action
Answers within 60 days of the Court’s ruling on the motions to dismiss;

(c) The Parties will confer about the paragraphs of the Complaint that the

Defendants will answer within two weeks of the Court’s decision on the motion to dismiss

Case 3:18-cv-12673-I\/|AS-LHG Document 27 Filed 10/24/18 Page 3 of 4 Page|D: 263

Stipulated and agreed to by:

DATED: October 22, 2018

KASOWITZ BENSON TORRES LLP

/s/ Steghen W. Totmtas
Stephen W. Tountas

One Gateway Center

Suite 2600

Newark, N.l 07l02
Telephone: (973) 645-9462
Facsimile: (973) 643 -2030

Michael J. Bowe

Lauren Tabaksblat

1633 Broadway

New Yorl<, New York 10019
Telephone: (212) 506-1700
Facsimile: (212) 506-1800

Cotmselfor Plaintz`jjfs

DEBEVOISE & PLIMPTON LLP

/s/ Ho[h_) S, Wz'mermute
Holly S. Wintermute

919 Third Avenue

New York, NY 10022
Telephone: (212) 909-6000
Facsimile: (212) 909-6836

Jonathan R. Tuttle

Ada. F. Johnson

801 Pennsylvania Avenue, NW
Washington, D.C. 20004
Telephone: (202) 383-8000
Facsimile: (202) 383-81 18

CounselforJ. Mr`chael Pearson

McCARTER & ENGLISH, LLP

/S/_RLC]MF£IMQ
Richard Hernandez

Four Gateway Center

100 l\/Iulberry Street
Newark, N.l 07102
Telephone: (973) 848-8615
Facsimile: (973) 297-6615

Local counsel for Valeant Pharmaceuti'cals
laternational, Inc., Robert L. Rosiello, and
Tanya Carro

SIMPSON THACHER & BARTLETT LLP

Paul C. Curnin (pro hac vtce)
Craig S. Waldman (pro hac vice)
Daniel J. Stujenske (pro hac vice)
425 Lexington Avenue

New York, NY 10017-3954
Telephone: (212) 45 5-2000
Facsimile: (212) 455-2 502

Counselfor Valeant Pharmaceun'cals
lnternatiomtl, Inc. and Robert L. Rosiello

WINSTON & STRAWN LLP

/s/ James S. Ri'chter

J ames S. Richter

200 Park Avenue

New York, NY 10166-4193
Telephone: (212) 294-6700
Facsimile: (212) 294-4700

 

Counselfor Howard B. Schi`ller

Case 3:18-cv-12673-I\/|AS-LHG Document 27 Filed 10/24/18 Page 4 of 4 Page|D: 264

COOLEY LLP

William J. Schwartz

Laura G. Birger

1114 Avenue of the Americas
New York, NY 10036
Telephone: (212) 479-6000
Facsimile: (212) 479-6275

Counselfor Tanya Carro

So Ord§red this_.__,@%m day
of M , 20 / y

/}Z(Q\QL‘C
Hon. MichaeP§Eipp, USDI

